DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 11-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference (JP H11-105020) in view of the EP reference (EP 2829415) or in view of the JP reference (‘020), the EP reference (‘415) and further in view of Sammauro (9,327,915).
The Japanese reference (JP H11-105020) discloses an apparatus comprising a first belt (4) which having a forward portion (top portion of belt 4), moveable in advancement along the 
However, the JP reference fails to disclose that the first belt is passing through the press. 
The EP reference discloses an apparatus for forming a decorated panel, comprising a pair of conveyor belts (12, 14) for transporting and pressing a material from a hoper 20 through different station, including pressing plates (30, 32). It would have been obvious to one of ordinary skill in the art to provide the JP reference with a conveying belt going through the pressing plates as taught by the EP reference, so that the molding material can be continuously supported and transferred through different stations during the molding process without multiple loading and unloading steps. 
Regarding to the limitation that the front end of the second belt is partially over a rear end of the first belt, the JP reference’s 020 disclose in Figure 1 that the end of the first belt 4 is partially bridging over the tip of the guide roller 2 of the second belt 5.  Alternatively, Sammauro discloses a low profile transfer conveyor for bridging gaps in multi segment conveyors, 
It would have been obvious to one of ordinary skill in the art to have modified the JP’020’s belt system by providing a bridging section where the rear end of the first belt bridging over the beginning of the next belt as taught by Sammauro in order to minimize the gap between the conveyor belts to minimize any unsupported distance across which articles must cross to prevent any dropping, tipping or tumbling of conveyed of the materials as pass onto and/or off the conveyor belts.
Regarding claim 4 wherein the second belt comprises a guide element (the JP reference; 2), arranged at the front end, around which the second belt (5) is folded to define a return bend (the loop around of the belt) with respect to the conveying direction.
Regarding claims 11-13, the JP reference fails to disclose a third belt movable along a closed looped path extending within the path of the second belt.  The EP reference discloses a belt 46 movable along and extending within the path of the first conveyor belt 14.  It would have been obvious to one of ordinary skill in the art to have provided the JP reference with another belt movable along with the first belt as taught by the EP reference in order to provide additional 
Regarding claim 16, Sammauro discloses that the size of the thin edge at the distal end of the transfer conveyor is sized depending on the radius of the driving roller of the next conveyor belt to reduce friction as the transfer belt moves over the thin edge (col. 2, lines 12-45).  It would have been obvious to one of ordinary skill in the art to select proper size and shape of the conveyer belts and/or the belt ends of the JP reference based on the teaching of Sammauro, depending size of the driving rollers of the relative sizes of conveyor belts and/or the end of the conveyor belts and the conveying direction of the material, so that the material can be fully support as it being transferred from one conveyor belt to the other.  
Regarding claim 18, wherein the EP reference discloses that the radius of curvature followed by the belt (14) at the front end (in the direction of the arrow 13) is smaller than the radius of curvature followed by the  belt (14) at the end of the second belt (14) which is opposite the first end.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP H11-105020) in view of the EP’415 reference, and Sammauro (9,327,915) as applied to claims 1-2, 4, 11-14, 16 and 18 above, and further in view of Palmers (5,088,592).
The combination of the JP’020 reference and Bergling discloses an apparatus for forming cement/concrete plates including a plurality of conveyor belts as described above, but fails to disclose a rectilinear edge having air conduits for flowing air between the rectilinear edge. 
Palmers discloses an apparatus for forming a slab, comprising an endless conveyor belt 11 forming a base to support forming material 28, a guiding member 18 with a rectilinear plate 
It would have been obvious to one of ordinary skill in the art to have provided the combination of the JP’020 reference with a rectilinear guide with a plurality of air channels as taught by Palmers in order to reduce friction as the conveyor belts move around the guide member. 

Claims 8-10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the JP’020 reference and the EP’415 reference as applied to claims 1-2, 4, 11-14, 16 and 18 above, and further in view of Bergling (2010/0136156).
The combination of the JP’020 and EP’415 references fails to disclose a pair of lateral barriers arranged parallel to the conveyer direction at an initial portion of the belt.  Bergling comprises an apparatus for molding a concrete mass, comprising a plurality of conveying belts 1, 3-4 for conveying the forming concrete mass through different stations, wherein each of the conveying belts 1 and 3-4 are movable in different speeds or in different ways [0069] via a transmission and coupling or by means of electronic control units [0017] or [0072], wherein the concrete material 14 is retained by a wall construction 2.
It would have been obvious to one of ordinary skill in the art to have provided the combination of JP’020 reference and the EP’415 reference with barriers along the conveyor belt as taught by Bergling in order to prevent the material from falling off the conveyor belt when they are moved through different stations during the pressing process. 


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THU KHANH T NGUYEN/Examiner, Art Unit 1743